Per Curiam:

On consideration of the motion of the appellee, the Cumberland and Westernport Transit Company, to dismiss the appeal herein, it is ordered that the appeal be, and it is hereby, dismissed for the want of a substantial federal question. Wabash R. Co. v. Flannigan, 192 U. S. 29; Erie R. Co. v. Solomon, 237 U. S. 427; Zucht v. King, 260 U. S. 174; Sugarman v. United States, 249 U. S. 182; C. A. King & Co. v. Horton, 276 U. S. 600; Bank of Indianola v. Miller, 276 U. S. 605; Roe v. Kansas, 278 U. S. 191.